Citation Nr: 0207239	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  94-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to an evaluation in 
excess of 10 percent for the veteran's service-connected 
bilateral plantar fasciitis.  The veteran subsequently 
perfected a timely appeal regarding that decision.  
Jurisdiction over this case was subsequently transferred to 
the RO in New Orleans, Louisiana.

In April 1994, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO in San Diego.  A 
transcript of this hearing has been prepared and associated 
with the claims folder.  

In a July 1994 decision, the Hearing Officer granted separate 
disability ratings of 10 percent for each of the veteran's 
feet. The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, as the veteran has not withdrawn her 
claims for increased ratings, these issues remain in 
appellate status.

In July 1996, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board at the RO 
in San Diego, California.  A transcript of this hearing has 
also been prepared and associated with the claims folder.

In March 2001, Board remanded the veteran's case to the RO 
for further evidentiary development.  The requested 
development was completed to the extent possible, and in 
February 2001, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to deny the veteran's 
claims for increased ratings.  The claims folder was 
subsequently returned to the Board.


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's plantar fasciitis of the left foot and the right 
foot is productive of no more than moderate impairment of 
each foot, without objective pathology demonstrating a 
greater degree of disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
evaluation for plantar fasciitis of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5284 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
evaluation for plantar fasciitis of the right foot have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

Service medical record show that, upon her enlistment, the 
veteran's feet and ankles were found to be normal.  Shortly 
thereafter, she began to complain of pain in her feet.  
Examination eventually resulted in a diagnosis of bilateral 
plantar fasciitis.  In September 1990, the veteran was 
discharged from service and given disability severance pay.

In October 1990, the veteran filed a formal claim of 
entitlement to service connection for a bilateral foot 
disorder.  In a rating decision dated in February 1991, the 
RO granted service connection for bilateral plantar fasciitis 
and assigned a 10 percent evaluation under Diagnostic Code 
(DC) 5284.  The RO also denied entitlement to service 
connection for cavus foot on the basis that it was a 
congenital or development abnormality that had not been 
aggravated by service.  That decision was not appealed.

In June 1993, the veteran filed an informal claim of 
entitlement to an increased evaluation for bilateral plantar 
fasciitis.  She requested that the RO obtain her VA treatment 
records to support her claim.

The RO subsequently obtained the veteran's VA treatment 
records, which show that she complained of bilateral foot 
pain on several occasions throughout June 1993.  In one 
clinical note, it was noted that there was minimal swelling 
in her feet.  In another clinical note, it was noted that she 
had a history of plantar fasciitis and heel pain on and off 
for five years.  An examiner indicated that she had been 
treated with injections, rest, and elevation, but that 
nothing had helped to relieve the pain.  The examiner also 
indicated that x-rays had revealed no apparent pathology.

In the July 1993 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent for the veteran's 
bilateral plantar fasciitis.  She subsequently appealed that 
decision.  

In her VA Form 9 submitted in November 1993, the veteran 
reported that she had experienced pain and swelling in both 
of her feet.  She described in detail the various types of 
treatment that she had received since service, including 
injections, taping, and the use of arch supports.  She 
explained that, in June 1993, she missed about one month of 
work due to foot problems.  The veteran noted that she had 
worked as a cosmetologist but had been forced to leave that 
job because it required her to stand on her feet for eight to 
ten hours a day, which was too difficult.  She also noted 
that she had obtained work at a brokerage firm but had been 
unable to continue working there due to her foot problems.

During the personal hearing conducted in April 1994, the 
veteran reported that she was currently working for a tree 
service company helping to manage the office.  She indicated 
that she had not seen a physician on a regular basis but 
instead just went to the VA Medical Center (MC) whenever she 
had a problem.  She stated that she essentially treated 
herself with Tylenol and an ice pack whenever she was 
bothered by her feet.  The veteran noted that she had a pair 
of crutches, which she used about once every other month.

In May 1994, the veteran underwent a VA orthopedic 
examination.  The examiner noted that she had a history of 
receiving various types of therapy for her foot problems, 
including medication and a TENS unit.  It was noted that she 
appeared for the examination with ordinary sneakers with no 
arch support in them.  Examination revealed that her posture 
and gate were normal, although it was noted that she had a 
somewhat wide gait and that she "waddled" a little due to a 
pregnancy.  Her dorsalis pedis and posterior tibial pulses 
were found to be normal.  The examiner determined that her 
skin was warm and dry, and that there was no significant 
swelling.  Range of motion was found to be to 55 degrees of 
plantar flexion and 10 degrees dorsiflexion in both ankles.  
The examiner noted that she could walk on heel or tiptoes, 
and that she could stand on the lateral borders of the feet.  
A mild plantar callus was noted at the plantar aspect of each 
interphalangeal (IP) joint of the great toes and at the head 
of the first metatarsals.  The examiner noted an impression 
of plantar fasciitis bilateral with unexplained bilateral 
intractable foot pain.

In the July 1994 decision, the Hearing Officer granted 
separate disability ratings of 10 percent for each of the 
veteran's feet under DC 5284.

During the July 1996 hearing before the undersigned, the 
veteran's accredited representative asserted that her 
bilateral plantar fasciitis should have been evaluated under 
the criteria of DC 5278 instead of DC 5284.  Although the 
representative acknowledged that DC 5278 addresses claw foot, 
and that the veteran had previously been denied service 
connection for that disability on the basis that it was a 
developmental disorder, the representative argued that the 
symptoms of her plantar fasciitis closely resembled those set 
forth in DC 5278.  During this hearing, the veteran 
reiterated her contention that she had been forced to leave 
several types of jobs due to her service-connected foot 
disorder.  She also testified that she used to be very 
physically active before her foot problems began.

In April 1997, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to request that the veteran identify all treatment she had 
received for her bilateral foot disorder since 1993.  The 
Board also instructed the RO to provide the veteran with 
another VA orthopedic examination in order to address the 
degree of functional loss, if any, that she experienced as a 
result of her service-connected disability.

Later that month, in accordance with the Board's 
instructions, the RO issued a letter to the veteran 
requesting that she identify all sources of medical treatment 
that she had received since 1993.  No response was ever 
received from the veteran.  

The RO subsequently obtained the veteran's treatment records 
from the VAMC in San Diego, California.  These records show 
that she complained of bilateral foot pain in February 1995 
and March 1995.  She was reportedly treated with injections 
and given orthoses to wear.

In August 1997, the veteran underwent another VA orthopedic 
examination.  It was noted that she had been running a day 
care center but that it had "evaporated" and that she was 
planning to move to Louisiana.  It was noted that she had 
been given over 15 cortisone injections in her feet, but that 
she had not had any in the last year and a half.  Examination 
revealed that the veteran walked well with no limp.  She 
reported some pain when walking on her heels and toes, and 
the pain was noted to be in the plantar fascial area.  The 
examiner noted that she did ten toe-rising arches but that 
she complained bitterly of pain in her feet.  It was noted 
that she slowed down markedly, demonstrating some weakness 
and fatigue, and a great deal of pain in her feet.  The 
examiner found that she had normal range of motion in her 
ankles and feet, and that the midtarsal and tarsometatarsal 
motions were completely normal.  The examiner indicated that 
the only problem that she had was pain and tenderness over 
the plantar fascia.  The examiner noted a diagnosis of 
plantar fasciitis of both feet, and indicated that there was 
functional impairment with tender feet and pain with walking, 
and pain with doing toe-rising exercises.  X-rays obtained 
shortly after the examination revealed no significant 
abnormalities.

In an addendum dated in October 1997, the examiner that had 
evaluated the veteran in August 1997 noted that he could only 
state that she had foot pain.  The examiner explained that 
she complained of pain several times throughout the 
examination and that she had reported an "inordinate" 
number of injections into her feet in the past.  The examiner 
concluded that the level or degree of subjective complaints 
was not supported by the objective findings.  Although 
examination revealed some tenderness in the plantar fascial 
area, it was not over the metatarsal heads or the heels, but 
instead over the fascial area.  He noted that this was 
tenderness of plantar fasciitis, but that her subjective 
complaints still exceeded the physical findings in her 
examination and the subsequent x-ray results.

In December 1998, the examiner that had evaluated the veteran 
in August 1997 wrote another addendum to his report.  The 
examiner noted that he had been asked to comment on her 
difficulties during flare-ups and exacerbations of her 
symptoms, and the functional loss she experienced due to pain 
or weakness.  The examiner indicated that he could only state 
that he did not find anything abnormal.  He explained that 
physical examination was essentially normal except for some 
tenderness, and that radiographic examination was normal.  It 
was noted that the veteran did state that she had flare-ups 
and exacerbations of her symptoms, but the examiner noted 
that he could not vouch for that.  The examiner indicated 
that she had undergone an inordinate number of injections, 
some of which were probably not justified.  The examiner 
determined that it was simply impossible to provide objective 
evidence of her complaints of pain.

In a letter dated in April 2000, the manager of a Post Office 
indicated that the veteran was an employee at that office and 
that a determination was being requested as to her fitness 
for duty.  The manager explained that the veteran had used 
sick leave on three occasions between January and March, and 
that she had recently been told that she would need surgery.  
The veteran reportedly requested that she be given an 
"inside job" because she would be unable to deliver mail 
for two months.

In a letter dated in June 2000, S.E., a podiatrist, explained 
that he had first seen the veteran in April 2000 for 
complaints of right foot pain.  S.E. noted that the veteran 
had been given a diagnosis of severe plantar fasciitis and 
that all methods of treatment had failed.  The podiatrist 
found that she should respond nicely to a plantar fascial 
release that could be performed on an outpatient basis for 
her convenience.  It was noted that this would require a two 
and a half-month break from her job of delivering mail.

In March 2001, the Board once again remanded this case to the 
RO for additional development.  The Board instructed the RO 
to request the veteran's assistance in obtaining records from 
the Southside Foot Clinic where she had reported receiving 
treatment, and in obtaining treatment records relating to the 
fitness for duty determination by the Post Office.  The Board 
also instructed the RO to ensure that all of her treatment 
records from VA facilities in California and Louisiana had 
been obtained and associated with the record.  The Board 
further instructed the RO to provide the veteran with another 
VA orthopedic examination.

In a letter dated in April 2001, the RO advised the veteran 
of the requirements of the VCAA.  In accordance with the 
Board's instructions, the RO also requested that the veteran 
submit a release form so that it could obtain records from 
the Southside Foot Clinic.  The RO also requested that the 
veteran identify any treatment related to the fitness for 
duty determination by the Post Office, and to either submit 
those records or to complete the appropriate release forms.  
To the Board's knowledge, the veteran did not respond to 
these requests.

Thereafter, the RO obtained treatment records from the VAMC 
in Shreveport, Louisiana.  These records essentially show 
that the veteran complained of pain and swelling in her feet 
on several occasions in June 1993.

In October 2001, the veteran underwent another VA orthopedic 
examination.  She reported that she was currently working 
full-time as a letter carrier for the Post Office and that 
this usually required her to walk about eight miles per day.  
She stated that she experienced pain in her feet on a daily 
basis and that it was usually more prominent on the left.  
She also stated that she only experienced swelling 
intermittently.  She noted that she sometimes experienced 
flare-ups and that the precipitating factor was usually 
walking in wet boots excessively.  The veteran reported that 
she did not use braces, crutches, or canes.  She noted that 
she had been given braces but that they were too painful to 
sleep with at night.  It was noted that, about a year before, 
a podiatrist had considered performing surgery on her feet, 
but that this had been decided against.  

Examination revealed that the veteran was able to walk 
briskly without difficulty.  She reportedly wore higher-top 
lace up boots with shoe inserts in both.  The examiner noted 
that her feet appeared normal on inspection, and that the 
dorsalis pedis and posterior tibial pulsations were normal.  
The examiner found that she was able to stand on tiptoes 
satisfactorily but did report some pain.  No tenderness was 
found on palpation of the dorsal surfaces, but some 
tenderness was reported on the metatarsophalangeal areas and 
the heel areas.  The examiner further noted that there was 
more marked tenderness on the plantar aspect of the feet in 
the arch area medially.  The examiner found that she would 
seem to have some easy fatigability but no incoordination or 
weakened movement.  The examiner determined that her pain did 
not interfere with her current employment as a letter carrier 
and was not visibly manifested on movement of the foot, 
except when pressure was applied to the plantar area.  The 
examiner also determined that there was no muscle atrophy of 
the feet and no other evidence of abnormalities, except for 
tenderness on palpation of the plantar aspects.  Range of 
motion in the foot was noted to be from 20 degrees inversion 
to 10 degrees eversion.  Range of dorsiflexion was not noted.  
X-rays taken shortly after the examination were negative for 
any evidence of bone or joint abnormality.

In the February 2002 SSOC, the RO denied entitlement to 
increased evaluations for the veteran's service-connected 
plantar fasciitis of the left and right foot.  

Analysis

1.  Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  Although the RO offered to 
obtain additional treatment records from Southside Foot 
Clinic, and any treatment records pertaining to her fitness 
for duty review by the Post Office, the veteran declined to 
complete and return the appropriate release forms.  In any 
event, in accordance with our remand instructions, the RO 
provided the veteran with a VA examination in October 2001 
that thoroughly addressed the nature and severity of her 
service-connected disability.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

2.  Increased rating claims

The record reflects that the veteran's service-connected 
bilateral plantar fasciitis was initially evaluated by the RO 
as 10 percent disabling under the criteria of DC 5284.  The 
RO subsequently determined that separate disability ratings 
of 10 percent were warranted for each foot under DC 5284.

The veteran is now seeking an increased evaluation for her 
service-connected bilateral plantar fasciitis.  She 
essentially contends that the level of disability in each 
foot is more severe than the separate 10 percent disability 
ratings currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected bilateral plantar fasciitis 
is currently evaluated as 10 percent disabling for each foot 
under 38 C.F.R. § 4.71a, DC 5284.  Under that code, severe 
foot injuries are assigned a 30 percent disabling rating, 
moderately severe injuries are assigned 20 percent, and 
moderate injuries are assigned 10 percent.  Actual loss of 
the foot is to be evaluated as 40 percent disabling.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of increased evaluations under the criteria of DC 
5284.  In essence, the Board finds that the veteran's 
service-connected plantar fasciitis is manifested by no more 
than moderate disability in either foot.  

The Board recognizes that the veteran has reported 
experiencing continuous pain and intermittent swelling in 
both feet.  The Board also recognizes that the veteran 
reported having to switch jobs several times due to pain in 
her feet, although she has acknowledged that she was able to 
maintain some sort of full-time employment throughout most of 
the past several years.  However, repeated VA examination has 
consistently shown that her service-connected plantar 
fasciitis is manifested by no more than mild tenderness in 
the plantar fascial area.  For example, in the October 1997 
addendum, the VA examiner who evaluated the veteran in August 
1997 explained that he found some tenderness in the plantar 
fascial area, but could find no other objective symptoms to 
support her complaints of severe pain.  Similarly, the 
October 2001 VA examiner specifically concluded that there 
was no objective evidence of abnormalities except for some 
tenderness on palpation of the plantar aspects.  The Board 
believes these results to be consistent with the report of 
the veteran's May 1994 VA examination, which shows that the 
examiner found little objective evidence of symptoms, and 
that he noted a diagnosis of bilateral plantar fasciitis with 
"unexplained bilateral intractable foot pain".

Thus, although the veteran has consistently reported 
experiencing severe pain in both feet, repeated VA 
examination has consistently shown that her service-connected 
disability is manifested by objective evidence of no more 
than tenderness on the plantar fascial area of both feet.  
Similarly, the Board notes that a private doctor in June 2000 
characterized the fasciitis as severe in nature, but there 
are no clinical findings that support this conclusion.  
Consequently, the detailed examination reports by VA that 
sought to identify the actual pathology behind the reports of 
pain are considered by the Board to be of greater probative 
value.  As noted above, when identifying objective evidence, 
there was little indication seen by the VA examiners.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so).  For these reasons, the Board 
concludes that the preponderance of the competent and 
probative evidence is against the assignment of an increased 
evaluation for either foot under the criteria of DC 5284.

The Board also recognizes that the veteran's reports of pain 
may affect functional ability so that consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) as well as 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
made.  See Arms v. West, 12 Vet. App. 188, 201 (1999) 
(pain...could cause functional impairment under DC 5284).   

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In this case, the veteran's most prominent contention is that 
she experiences severe pain in her feet, which she does not 
believe to be adequately compensated by the 10 percent 
disability ratings currently assigned.  Accordingly, the 
Board has considered whether increased evaluations may be 
available based on additional functional loss due to pain or 
other symptoms.

Having reviewed the complete record, the Board believes the 
medical evidence tends to show that the veteran experiences 
some functional loss due to her service-connected plantar 
fasciitis.  For example, in the report of her August 1997 VA 
examination, the examiner specifically found that there was 
evidence of functional impairment due to painful, tender 
feet.  The examiner noted that the veteran reported 
experiencing pain, weakness, and fatigue while doing toe-
rising exercises.  In addenda submitted in October 1997 and 
December 1998, the examiner reiterated that his examination 
revealed little in the way of objective symptoms.  The 
examiner essentially concluded that he could find little 
objective evidence of abnormalities in her foot, but that she 
had made several reports of flare-ups and exacerbations, 
which he described as "quite possible".  Thereafter, during 
her October 2001 VA examination, the examiner noted that 
there was no incoordination or weakened movement, but that 
she would seem to have some "easy" fatigability due to 
pain.  He further noted, however, that he could find no 
objective evidence of abnormalities, except for some 
tenderness on palpation of the plantar aspects.

In short, repeated VA examination has for the most part been 
essentially negative for objective clinical findings.  
Although both the August 1997 and October 2001 VA examiners 
appear to acknowledge that there is some evidence of 
functional loss due to pain and other symptoms, such as 
fatigability, there is no objective pathology to support the 
veteran's contentions regarding the severity of symptoms.  
Accordingly, in the absence of adequate pathology, the Board 
does not conclude that there is additional disability from 
complaints of pain, intermittent swelling, and fatigability 
in the feet so as to justify a higher rating under the 
provisions pertinent to painful motion.  Id.    

During the veteran's July 1996 personal hearing, the 
veteran's accredited representative asserted that her plantar 
fasciitis would be more appropriately rating using the 
criteria of DC 5278.  He essentially argued that her 
symptomatology was similar to the symptomatology contemplated 
by that diagnostic code.  

Under that code, a 30 percent evaluation is appropriate for 
bilateral disability when the following are shown: all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 50 percent 
evaluation for bilateral disability requires evidence of the 
following: marked contraction of plantar fascia with dropped 
forefoot, bilateral all toes hammer toes, very painful 
callosities, marked varus deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278. 

Initially, the Board notes that a February 1991 rating 
decision denied service connection for cavus feet.  The 
veteran did not appeal that decision.  Since service 
connection is not in effect for pes cavus, the symptoms that 
are associated with it, as opposed to service-connected 
fasciitis, may not be considered.  See 38 C.F.R. § 4.14 
(2001) (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).   

In this case, there is no evidence of record suggesting that 
all of the veteran's toes tend towards dorsiflexion, and no 
indication that dorsiflexion is limited to such a degree in 
her ankles as to keep her feet at a right ankle.  The report 
of her May 1994 VA examination shows that dorsiflexion was 
limited to 10 degrees, which is not so severe as to keep her 
foot at a right angle.  Subsequent VA examination in August 
1997 revealed no limitation of dorsiflexion in either ankle.  
Similarly, the report of her October 2001 VA examination is 
negative for any evidence of limitation of dorsiflexion in 
either ankle.  With respect to the presence of "marked" 
tenderness in the metatarsal heads, the Board notes that 
there was evidence of some tenderness in the 
metatarsophalangeal areas of the plantar surface during the 
October 2001 examination.  However, the examiner noted that 
tenderness was only present to a "marked" degree in the 
arch area medially.  Earlier VA examination in August 1997 
revealed some tenderness in the mid-plantar fascia area, but 
not over the metatarsal heads.  Even considering these 
findings without specific reference to 38 C.F.R. § 4.14, the 
Board concludes that the preponderance of the competent and 
probative evidence is against the assignment of increased 
evaluations for either of her feet under DC 5278 in any 
event.

In summary, the Board finds that the evidence supports the 
currently assigned 
10 percent disability ratings for each of the veteran's feet. 

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating.  However, in the 
SSOC issued in January 2000, the RO concluded that referral 
for consideration extraschedular evaluation was not warranted 
for the veteran's service connected plantar fasciitis.  Since 
this matter has been addressed by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected plantar 
fasciitis is not shown to have required frequent periods of 
hospitalization.  Moreover, the evidence demonstrates that 
her disability is not productive of marked interference with 
her ability to maintain employment.  As discussed in detail 
above, the veteran has reported having to switch jobs on 
several occasions due to problems caused by her service-
connected bilateral foot disorder.  However, it is apparent 
from her statements that she has been able to maintain full-
time employment throughout most of period in which this 
appeal has been pending.  Moreover, she has indicated that 
she has worked full-time as a letter carrier with the U.S. 
Postal Service since at least January 2000.  Although there 
appears to have been some concern expressed by her employer 
in June 2000 as to whether or not she would be able to 
continue in her duties due to pending surgery, it also 
appears that the veteran and her physician ultimately decided 
against surgery, and that she has since been able to continue 
working full-time as a letter carrier.  The Board is of 
course cognizant that she has reported experiencing flare-ups 
and exacerbations of her symptoms after walking or being on 
her feet for long periods of time.  However, the evidence 
shows that she has nevertheless been able to continue working 
as a letter carrier, which reportedly requires her to walk 
for up to eight to ten hours a day.  Accordingly, the Board 
believes that the record shows that the her disability is not 
productive of "marked" interference with her ability to 
maintain employment.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.


ORDER

Entitlement to an increased evaluation for plantar fasciitis 
of the left foot and plantar fasciitis of the right foot is 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

